DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/091,231. Receipt of the Response to the Election/Restriction requirement filed on 12/20/2021 is acknowledged.
Claims 1-21 are pending.
Claims 12-15 and 17-21 are withdrawn from consideration.
Claims 1-11 and 16 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims 1-11 and 16) and Species I (figures 2 and 3) in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-15 and 17-21 are thus withdrawn from consideration for defining a non-elected invention or embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a length-wise central axis of the substrate” in line 7, where a “central length-wise axis” has already been defined and one of ordinary skill in the art would not know whether a separate axis is required in line 7 or whether such an axis is the same axis as previously defined. For examining purposes and in light of the specification and drawings, the axis of line 7 is considered to refer back to the axis as previously defined. Moreover, claims 2-11 are rendered indefinite for their dependencies upon claim 1. 
Claim 1 further defines “bisects at least one aperture and at least one slit,” which renders the claimed invention indefinite for multiple reasons. First, the term “bisects” could be interpreted so as to mean equally divide an element into two equal halves, where the drawings and specification appear to disclose that the slots that are to be bisected by the perforation is to be divided into two unequal halves and thus one of ordinary skill in the art would not know how narrow the term “bisect” is to be interpreted. Furthermore, one of ordinary skill in the art would not know whether the at least one aperture and the at least one slit are separate elements than those previously defined, if such an aperture and slit refer to each and every aperture and slit as previously defined, or whether such an aperture and slit refer to at least one of the apertures and slits as 
Claim 1 also defines “a pattern of one or more apertures,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know how one can construct a pattern with a single aperture when one of ordinary skill in the art would understand a pattern to be a repeating design and thus requires at least two elements to form a pattern. For examining purposes and in light of the specification and drawings, such limitations are considered to define a pattern of one or more pairs of apertures, where each pair of apertures are spaced apart an equal distance from the central axis. Moreover, claims 2-11 are rendered indefinite for their dependencies upon claim 1.
Claim 2 defines “at least two separate apertures” and “first and second perforations,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether such apertures and perforations are separate from the apertures and perforation as previously defined in claim 1, from which claim 2 depends from, or whether such apertures and perforations of claim 2 further define and are part of the apertures and perforations as defined in claim 1. For examining purposes and in light of the specification and drawings, the apertures of claim 1 are considered to comprise of at least two separate apertures in claim 2 and the perforation of claim 1 is 
Claim 9 defines “at least one notch is provided on the width-wise edge and centered upon the central length-wise axis,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know how to put more than one notch on the same edge and have all of the notches centered upon the axis, which would instead form a hole within a hole and thus not multiple elements. For examining purposes and in light of the specification and drawings, the claims are considered to define at least one notch, where each notch is provided on a respective width-wise edge of substrate and centered upon the central axis. Moreover, claim 10 is rendered indefinite for its dependency upon claim 9.
Claim 16 defines “a body indent” and “a segment indent” that are both “symmetrical relative to the central axis,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know how to construct a single indent, such as the indents #230 of the drawings, to be symmetrical relative to the central axis unless the indent is provided centrally upon the axis, when such an embodiment is not depicted nor disclosed within the claimed invention and such an embodiment could not be possible since the slit and body indent of the central body would thus occupy the same space and thus could not be considered two separate elements (i.e. cannot be considered a hole within a hole). For examining purposes and in light of the specification and drawings, the indent for each of the central body and complimentary segment are considered to comprise of a pair of indents for each, where such pairs are formed symmetrical relative to the central axis on the respective body and segment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman et al. (U.S. Patent 2,955,735).
Regarding claim 1, Inman et al. disclose a material blank (see figure 1) for forming a post holder assembly (the blank of figure 1 is configured to be assembled and hold a post and thus meets such limitations as defined), the blank comprising:
an elongated substrate (the flat, rectangular substrate as depicted in figure 1) having a central length-wise axis (the axis along line #41) and a length-wise edge (the top or bottom horizontal edge of figure 1) that is longer than a width-wise edge (the left or right vertical edge of figure 1);
a pattern of one or more apertures (#71 and #72) arranged about the length-wise axis (see figure 1), with each of the apertures spaced apart at an equal distance from the central length-wise central axis when more than one aperture is provided (see figure 1);
at least one slit (#58) aligned along the length-wise central axis of the substrate (see figure 1);
wherein a perforation (line #28 is scored and thus considered perforated) is (i) formed transversely to the central length-wise axis and substantially parallel to the width-wise edge (the line #28 is transverse to axis #41 and parallel to the right and 
Regarding claim 2, Inman et al. disclose first and second slits are aligned along the central axis (the first slit can be considered the scored section of line #41 at #69 of figure 1 and the second slit can be considered at #58) are aligned along the central axis (see figure 1); wherein at least two separate apertures (the apertures can be considered apertures #43 on either side of the line #41 of figure 1) are provided and similarly spaced apart from a common width-wise edge (the apertures are evenly spaced from either width wise edge), with a support arm (#51 and #50 form the support arm of such apertures) extending partially into a middle void of one or both of the at least two apertures (see figure 1); and wherein first and second perforations (#24 and #28) are provided, with the first perforation (#24) bisecting the first slit and the support arms (see figure 1) and the second perforation (#28) bisecting the second slit (see figure 1).
Regarding claim 3, Inman et al. disclose the pattern of apertures include at least one of the following: (i) two symmetrically formed apertures relative to the central length-wise axis at an upper width-wise edge of the elongated substrate (if the right vertical edge of figure 1 is considered the upper width-wise edge, the pattern of apertures #71 and #72 are considered the pattern of apertures at the upper edge of the substrate), and/or (ii) two symmetrically formed apertures relative to the central length-wise axis at a lower width-wise edge of the elongated substrate (since such clauses are separated by an “or” clause, such a claim is thus met by Inman et al. since the first part of the “or” clause is met).
Regarding claim 4, Inman et al. disclose the two symmetrically formed apertures proximate to the upper width-wise edge have a larger collective area than the two symmetrically formed apertures proximate the lower width-wise edge (as explained above, claim 3 discloses an “and/or” clause and where claim 4 does not positively define that the “and” portion of the clause is required, where Inman et al. disclose larger apertures at the upper width-wise edge than apertures at the lower width edge since no such apertures are provided).
Regarding claim 5, Inman et al. disclose the support arm has a T-shape (see figure 1, where elements #50 and #51 form the support arm on either side of the line #24, where such elements form a T-shape, with the element #50 forming the horizontal portion and element #51 forming the vertical portion, before the support arm is bisected).
Regarding claim 6, Inman et al. disclose the support arm includes a length-wise biasing extension piece formed at an angle relative to the central length-wise axis (element #50 can be considered the biasing extension piece that extends in the length direction at an angle of 0 degrees from the central axis or element #51 can be considered the biasing extension which extends at an oblique angle relative to the central axis and both in the length and width wise directions).
Regarding claim 7, Inman et al. disclose the support arm forms a symmetrical shape relative to the first or second perforation bisecting said support arm (see figure 1).
Regarding claim 8, Inman et al. disclose the support arm defines a C-shaped aperture (see figure 1, where aperture #43 forms a C-shaped aperture using arm portions #52).
Regarding claim 9, Inman et al. disclose at least one notch is provided on the width-wise edge and centered upon the central length-wise axis (if the left, vertical edge of figure 1 is considered the width wise edge, such an edge comprises of a notch formed at the central axis #41, where such a width edge meets the limitations of claim 1 above as well).
Regarding claim 11, Inman et al. disclose the elongated structure is substantially rectangular (see figure 1).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness et al. (U.S. Patent 1,361,345).
Regarding claim 16, Ness et al. disclose an assembly for securing terminal ends of a post, the assembly comprising:
an elongated, planar central body (#12a); and
a planar complimentary segment (#12) having substantially similar thickness in comparison to the central body (see figure 3, where the plates are the same except for the position of the slots #13 and #14); and
wherein the central body includes a slit (#14) formed in an upper edge of the central body and aligned along a central axis of the central body (see figure 4) and a body indent (the indent formed by elements #15): (i) formed in the upper edge (see figure 4) and (ii) symmetrical relative to the central axis (see figure 4);
wherein the complimentary segment has a coupling notch (#13) and a segment indent (elements #15 form the indents), said segment indent: (i) formed in a single edge of the complimentary segment (see figure 4), and (ii) symmetrical relative to the central axis (see figure 3);
wherein, when the central body is separated from and assembled to the complimentary segment, the slit receives a portion of the complimentary segment and the coupling notch receives a portion of the central body (as depicted in figure 4, the plates #12 and #12a can be interfit with and connected to one another, which is considered the initial state, and separated from one another due to the notch connection through slots #13 and #14, and assembled to one another again as needed and thus meet such configured to language as defined); and
wherein, when the central body is separated from and assembled to the complimentary segment, the body and segment indents cooperate to form a post seat (see figure 1) (i) positioned on a top facing of the assembly (see figure 1) and (ii) configured to receive a terminal end of a post (see figure 1).

Allowable Subject Matter
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as if rewritten to overcome the 35 U.S.C. 112(b) rejections as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635